This cause was docketed in this court on October 16, 1913, and was regularly submitted on September 13, 1915, but no brief has been filed on behalf of the plaintiffs in error, and no extension of time asked for, and no excuse given for such failure. Rule 7 of this court, providing for the filing and service of briefs, contains the provision that, in case of failure to comply with the requirements of the rule, this court may continue the cause, or reverse or affirm the judgment, in its discretion. In order that we might intelligently exercise this discretion thus given us, we have carefully considered the case-made, and proceedings of the *Page 186 
trial court sought to be reviewed, and can discover no prejudicial error therein.
We therefore recommend that the judgment be affirmed.
By the Court: It is so ordered.